Citation Nr: 1120239	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from July 1947 to January 1948 and from May 1957 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied a disability rating in excess of 30 percent for arteriosclerotic heart disease.  In an October 2009 rating decision, the RO increased this disability rating to 60 percent, as of the date of the claim.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran had requested a hearing at a local VA office before a Veterans Law Judge; however, he withdrew this request.  38 C.F.R. § 20.704(e) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected arteriosclerotic heart disease has not been manifested by chronic congestive heart failure, a workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent have not been met for arteriosclerotic heart disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.104, Diagnostic Code 7005 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The duty to notify was satisfied by way of a letter sent to the appellant in April 2005 that fully addressed all notice elements and was sent prior to the initial Agency of Original Jurisdiction (AOJ) decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, and lay statements have been associated with the record.  The Veteran was afforded a VA examination most recently in April 2010.  The Board notes that the Veteran's representative has indicated that the Veteran's most recent examination in April 2010 does not include all of the criteria necessary for an appropriate rating under Diagnostic Code 7005.  Specifically, in a March 2011 memorandum, the Veteran's representative noted that there is no left ventricle ejection fraction listed as part of this examination.  However, the Board finds that the evidence over the appeals period provides enough competent medical evidence to adequately rate the Veteran's service-connected arteriosclerotic heart disease.  As will be noted in detail later, the rating criteria under this Diagnostic Code includes that, in order to warrant a higher disability rating, the evidence must show that the Veteran has left ventricular dysfunction, with an ejection fraction of less than 30 percent.  In this case, however, as the evidence does not reflect that the Veteran has any left ventricular dysfunction and that his ejection fraction has been well above 30 percent, the Board finds that a remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  
 
Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claim, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran contends that his service-connected arteriosclerotic heart disease warrants a disability rating higher than his current 60 percent disability rating.  
The Veteran's arteriosclerotic heart disease is evaluated pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A May 2005 VA examination report shows that the Veteran reported a history of monthly angina, dyspnea upon mild exertion, and daily fatigue.  The Veteran had a coronary stent placed in March 2005.  He did not have a history of congestive heart disease.  The examiner noted that the Veteran needed medication, and that he also had a stenosis of his right coronary artery and that future intervention was planned.  The examiner noted that testing for left ventricle dysfunction was performed, and that his ejection fraction was over 50 percent.  An electrocardiogram (EKG) reflected that he had a normal left ventricle systolic function with ejection fraction of 65 percent.

A March 2009 VA examination report reflected that the Veteran did not have a history of congestive heart failure.  The Veteran indicated that he had constant fatigue, weekly dizziness and dyspnea upon mild exertion.  A stress test was attempted, but it was noted that the test was suboptimal, because target heart rate was not achieved, due to poor exercise tolerability due to leg pain.  The examiner did note that there was no evidence of ischemia by EKG at the suboptimal stress level.  Left ventricle dysfunction was performed, and the result was an ejection fraction of above 50 percent.  EKG results were normal left ventricle ejection fraction 60 to 65 percent.  

An October 2009 VA addendum to the March 2009 examination reflects the Veteran's physical examination and EKG reflected no evidence of significant left ventricle dysfunction, therefore, objective assessment of METS approximate 5.0-7.0, that is, if there was no other organ limitations, the Veteran should be able to walk on flat surface at a brisk pace for more than two to three blocks.

Private medical records, showing treatment from April to October 2009, by L.L., M.D., reflect that the Veteran had progressive dyspnea with minimal exertion, with no chest pain or discomfort.  The Veteran indicated that he had an EKG and was told that his dyspnea was not cardiac in nature.  The examiner noted that the Veteran's dyspnea appeared to be out of proportion to his cardiac problems, and there were concerns about pulmonary disabilities.  In October 2009, the examiner noted that the Veteran was clinically stable without recent angina.

Private medical records showing treatment from May 2009 to February 2010 by C.T., M.D., show that the Veteran was still reporting persistent shortness of breath.  There was no evidence of congestive heart failure, and his EKG showed ejection fraction of 60 percent.  The examiner indicated that he felt the Veteran's shortness of breath was due to reactive airway disease.  A May 2009 EKG reflected normal left ventricle function.

An April 2010 general medical examination report reflected that the Veteran had a history of heart rhythm disturbance, angina, dizziness, syncope, fatigue and dyspnea on mild exertion.  The examiner noted that the Veteran required continuous medication.  It was noted that, due to the Veteran's heart condition, there were marked limitations of physical activity, but there were no symptoms at rest.

The Board finds that, based upon the evidence of record, the Veteran's service-connected arteriosclerotic heart disease does not warrant a higher disability rating under Diagnostic Code 7005.  As noted above, in order to warrant a disability rating higher than 60 percent, the evidence would need to show chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  In this case, however, there is no evidence that the Veteran has chronic congestive heart failure.  The May 2005 and March 2009 VA examiners noted that the Veteran did not have a history of congestive heart failure, and private medical records showing treatment from May 2009 through February 2010 reflect that there is no evidence of current congestive heart failure.  In addition, there is no evidence that the Veteran has dysfunction of his left ventricle with an ejection fraction of less than 30 percent.  A May 2005 VA examination report shows that testing for left ventricle dysfunction was performed, and that his ejection fraction was over 50 percent.  The October 2009 VA addendum to the March 2009 examination reflects the Veteran's physical examination and EKG reflected no evidence of significant left ventricle dysfunction.  Additionally, the May 2009 EKG reflected normal left ventricle function.  Finally, it is noted that the evidence of record shows that the Veteran has not been able to perform a stress test/exercise adequately due to leg pain.  

It does not appear to be feasible to obtain an adequate stress test to determine whether a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, in order to warrant a higher disability rating.  However, while the Board notes that the Veteran has reported persistent shortness of breath as a result of minimal exertion, it appears from the evidence of record that his dyspnea, at least in part, is due to his respiratory medical issues, not on appeal in this case.  The private physician, L.L., M.D., noted that the Veteran's dyspnea appeared to be out of proportion to his cardiac problems, and there were concerns about pulmonary disabilities, and the Veteran private physician, C.T., M.D., felt the Veteran's shortness of breath was due to reactive airway disease.  As such, the Board finds that the evidence of record shows that the Veteran's service-connected arteriosclerotic heart disease does not warrant a higher disability rating under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board has considered other Diagnostic Codes in order to provide the Veteran with the most beneficial rating; however, as the Veteran has been diagnosed with arteriosclerotic heart disease, Diagnostic Code 7005, pertaining specifically to this disorder, is the most appropriate Diagnostic Code for rating purposes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7004, 7006-7020 (2010).

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 60 percent disability rating for his service-connected arteriosclerotic heart disease.  Hart, supra.

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, the Veteran's disability level does not show any exceptional disability picture with the standard complaints of fatigue, angina, dizziness or syncope.  Further, the rating criteria also expressly consider symptomatology attributable to the Veteran's service-connected heart disability.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, further extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected heart disorder, the evidence of record does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In this regard, the Veteran is of advanced age and is no longer employed.  Finally, there is no other evidence of exceptional or unusual circumstances, such as frequent hospitalization to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  

Therefore, the evidence of record simply does not warrant an extraschedular rating for the Veteran's service-connected heart disorder.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claim for increased disability rating for his service-connected arteriosclerotic heart disease, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 60 percent for arteriosclerotic heart disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


